DETAILED ACTION
Allowable Subject Matter
Claims 10 and 13-26 are	 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches optical films with similar structures to those of the present invention, the prior art does not teach or reasonably suggest such an optical film in which the aperiodic distribution of the micro-focusing units is obtained according to the formula set forth in claim 10 or claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/IAN A RUMMEL/Primary Examiner, Art Unit 1785